     Case: 5:18-cr-00182-SO Doc #: 146 Filed: 11/27/19 1 of 2. PageID #: 1203



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     CASE NO.: 5:18-CR-00182-4

      Plaintiff,
                                              JUDGE SOLOMON OLIVER, JR.
~ vs ~

SHAUHEEN SOHRABI,                             UNOPPOSED MOTION TO CONTINUE
                                              SENTENCING HEARING FOR FORTY-
      Defendant.                              FIVE (45) DAYS


         Now comes the Defendant, Shauheen Sohrabi, by and through his undersigned

counsel, and respectfully requests this Honorable Court issue an Order continuing the

Sentencing Hearing, presently scheduled for December 13, 2019, for a period of forty-

five (45) days, for the following reasons.

         Counsel, as stated in its previously filed Motion to Continue, is reviewing a

voluminous amount of records relating to the Defendant’s legitimate business pursuits.

Additional time is needed by counsel to continue to obtain and review these records. It

is essential that these records be received and properly reviewed by counsel prior to the

preparation of an appropriate Sentencing Memorandum in this matter. The Defendant

seeks this extension of time only in the interest of justice and based on the above

reasons; not for undue delay.

         The U.S. Attorney’s office has been consulted and does not object.

         WHEREFORE, for the foregoing reasons, it is respectfully requested that this

Honorable Court issue an Order continuing the Sentencing Hearing, presently

scheduled for December 13, 2019, for a period of forty-five (45) days.
     Case: 5:18-cr-00182-SO Doc #: 146 Filed: 11/27/19 2 of 2. PageID #: 1204



                                            Respectfully submitted,


                                            /s/ - Michael J. Goldberg
                                            THE GOLDBERG LAW FIRM
                                            BY: MICHAEL J. GOLDBERG
                                            Ohio Reg. No.: 0040839
                                            323 Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 696-4514 - Telephone
                                            (216) 781-6242 - Facsimile
                                            mjgjd@aol.com - Email
                                            www.michaeljgoldberg.net – Website

                                            Counsel for DEFENDANT RAUL TORRES



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of November, 2019, a copy of the foregoing

has been filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s

system.


                                            /s/ - Michael J. Goldberg
                                            MICHAEL J. GOLDBERG, ESQ.




                                               2
